         Case 1:18-cv-10320-JPC Document 124 Filed 03/16/21 Page 1 of 2

      B E R N ST E I N L I T O W I T Z B E R G E R & G R O S SMA N N L L P
                                      ATTORNEYS AT LAW
             NEW YORK ● CALIFORNIA ● ILLINOIS ● LOUISIANA

JEREMY P. ROBINSON
Jeremy@blbglaw.com
(212) 554-1492



March 16, 2021

Via ECF

Hon. John P. Cronan
United States District Court
for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    In re Evoqua Water Tech. Corp. Sec. Litig., No. 1:18-cv-10320-JPC

Dear Judge Cronan:

        We represent Plaintiffs in the above-captioned action and write on behalf of all parties to
jointly seek a brief thirteen-day extension of Plaintiffs’ March 19, 2021 deadline to file reply
papers in further support of Plaintiffs’ class-certification motion to April 1, 2021. The proposed
extension does not affect any other deadlines in the Amended Civil Case Management Plan and
Scheduling Order (ECF No. 102), as further modified on January 22, 2021 (ECF No. 117).

       The parties seek the extension to provide adequate time to schedule and for Plaintiffs to
take the deposition of Jack R. Wiener, whose expert report Defendants submitted in support of
their opposition to Plaintiffs’ motion for class certification. The parties have been working
collaboratively and in good faith to identify a mutually convenient date for the deposition and have
agreed on March 25, 2021, subject to an extension of Plaintiffs’ current reply deadline of March
19, 2021 to April 1, 2021.

       The current and proposed revised dates for the affected task are as follows:

 Current Date/Deadline      New Date/Deadline      Task

 March 19, 2021             April 1, 2021          Plaintiffs shall file reply papers in further support of
                                                   their motion for class certification


        Plaintiffs respectfully request that the Court grant the brief extension requested above, to
which all parties have consented. This extension request will not impact any other deadlines in
the Action. In addition, the parties note that they will be providing a joint status report to the Court
on the progress and status of the Action on March 26, 2021. See ECF No. 117.



1251 AVENUE OF THE AMERICAS      ●  NEW YORK    ●   NY 10020-1104
TELEPHONE: 212-554-1400 ● www.blbglaw.com ● FACSIMILE: 212-554-1444
            Case 1:18-cv-10320-JPC Document 124 Filed 03/16/21 Page 2 of 2




   The Honorable John P. Cronan
   March 16, 2021
   Page 2

                                                                  Respectfully submitted,

                                                                /s/ Jeremy Robinson
                                                                 Jeremy P. Robinson



   cc: All Parties of Record




This request is granted.       Plaintiffs shall file any reply by April 1,
2021.



SO ORDERED.
                                     ___________________________
Date: March 16, 2021                 JOHN P. CRONAN
      New York, New York             United States District Judge
